Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fiber material is made of a polyester resin ".  As claim 6 depends from claim 1, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchimura (US PG Pub 2016/0310883). 
Rejections are based on the US PG Publication noted above for convenience. Uchimura (US PG Pub 2016/0310883) was also filed and published as WO 2015/088019 which qualifies under 102(a)(1).
With respect to claims 1, 2, and 5, Uchimura teaches leukocyte removal filters comprising nonwoven fabric having polybutylene terephthalate fiber (abstract,) a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084]). Uchimura fails to explicitly teach a carboxyl group equivalent or membrane zeta potential. However, Uchimura provides a filter with the same properties and method of making as in that of instant example 1, providing a nonwoven fabric prepared by spinning polybutylene terephthalate by a melt blowing method to form a fiber assembly, heat-treating the fiber assembly at 140° C. for 120 seconds, the fabric having a mass per unit area of 22 g/m2, a thickness of 0.13 mm, a filling rate of 0.12, an average fiber diameter of 1.0 micron ([0130]), and coating the nonwoven fabric with a copolymer of HEMA and DEAMA radical polymerized at a monomer concentration of 1mol/L with ethanol at 60C for 8 hours with 1/200 mol of AIBN ([0130]), and a mass of the coat layer of 9.0 mg/g and CWST of 100 dyn/cm ([0133]), each step and value of which is identical to that of provided in example 1 in the instant application.
Because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). The prior art teaches the same method of making of the filter, inherently the same process would result in the same product, therefore Uchimura’s filter would inherently exhibit the recited carboxyl group equivalent and zeta potential, providing a carboxyl group equivalent of from 20 to 140 µeq/g and a surface ζ potential of 0 mV or larger, or the carboxyl group equivalent of the nonwoven fabric is from 54 to 140 µeq/g, or.
With respect to claim 3, Uchimura teaches the filter element for a blood processing filter according to claim 1, and further teaches a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084]).
With respect to claim 4, the filter element for a blood processing filter according to claim 3 is discussed above, Uchimura further teaches a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084-0085]) the surface portion further has a nonionic group. Uchimura teaches the ratio of the nonionic group to the basic nitrogen containing group is 20.0 to 50.0.
With respect to claim 6, the filter element for a blood processing filter according to claim 1 is discussed above. Uchimura teaches the fiber is a polyester nonwoven fabric made of a polyester resin ([0043, 0048], the fiber material is made of a polyester resin).
With respect to claim 7, the filter element for a blood processing filter according to claim 1 is discussed above. Uchimura teaches a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084], the nonwoven fabric comprises a coat layer). 
With respect to claim 8, the filter element for a blood processing filter according to claim 1 is discussed above. Uchimura teaches ([0034-0036], a blood processing filter comprising a filter element). 
With respect to claim 9, the filter element for a blood processing filter according to claim 8 is discussed above. Uchimura teaches a leukocyte removal method comprising allowing a leukocyte-containing liquid to pass through the blood processing filter ([0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onodera (US 5,407,581) teaches a relationship between carboxyl groups and wettability and CWST and zeta potential.
Nishumura (US 4,936,998) teaches a similar filter and ratio of coating copolymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
/Ryan B Huang/Primary Examiner, Art Unit 1777